Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 1 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 2 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 3 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 4 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 5 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 6 of 7
Case 2:18-bk-20151-ER   Doc 397 Filed 10/03/18 Entered 10/03/18 16:36:07   Desc
                          Main Document    Page 7 of 7
